DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/16/2022 has been entered.
Response to Amendment
Claim 1 is currently amended, claims 2-9 and 12-14 are original, claims 10 and 21-25 are previously presented, claims 11 and 17-20 are cancelled, and claims 15-16 are withdrawn. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-10, 12-14, 21-22, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent US 2016/0271844 A1 to Lyons et al (herein referred to as Lyons) in view of Guitton (US 2013/0075025).
Regarding claim 1, Lyons teaches a method for compacting a component using a compaction tool (figure 8), the compaction tool comprising a first tool portion and a second tool portion (“the OML tool 202 may be comprised of upper and lower tool halves 204 in a clamshell configuration” [0061]. The upper half reads on the first tool portion and the lower half reads on the second tool portion), the method comprising: 
positioning at least a portion of the component (154) between the first tool portion and the second tool portion (figure 8 [0037]);
 positioning a sandwich structure between the first tool portion and the component, the sandwich structure (IML, see annotated figure 17 below) comprising a thermally expandable material (252) and a rigid shell (264), wherein the rigid shell is capable of maintaining its shape when subjected to elevated temperatures and pressures [0048] wherein the thermally expandable material is positioned between the first tool portion and the rigid shell [0058]; and wherein the rigid shell is shaped complimentary to an inner surface of the component (see annotated figure 17 which currently reads on the rigid shell shaped complimentary to an inner surface of the component: 264 is the internal shell, 252 is the expandable material. Since the component will take the shape of the IML tool and the shell is complementary to the shape of IML, Lyons reads on the rigid shell shaped complimentary to an inner surface of the component.);
and compacting the component by subjecting the thermally expandable material to elevated temperatures and pressures while the sandwich structure is between the first tool portion and the portion of the component such that the thermally expandable material expands to apply a force on the rigid shell which in turn applies a force on the component so as to compact the component between the rigid shell and the second tool portion ([0040] Also see figure 19). 

    PNG
    media_image1.png
    221
    657
    media_image1.png
    Greyscale

Annotated Figure 17
Although Lyons does not explicitly disclose the hollow internal shell to cause the expandable material to apply a force on the rigid shell which pushes the component toward the portion of component and apply a force on the component, it is conventionally known for the hollow internal shell to cause the expandable material to apply a force on the rigid shell which pushes the component toward the portion of component and apply a force on the component. Analogous compacting art, Guitton, teaches removable mandrels (70) which are made of plates (equivalent to the first and second tool portion of the compaction tool claimed by Applicant) [0017]. The plates are pushed by the envelope (50) [0015-0016, 0027]. Guitton therefore reads on the claim limitation compacting the component by subjecting the thermally expandable material to elevated temperatures and pressure, while the sandwich structure is between the first tool portion and the second tool portion such that the thermally expandable material [0015] expands to apply a force on the rigid shell (envelope, 50) which causes the rigid shell to be pushed towards the portion of the component and causes the rigid shell to apply a force on the portion of the component so as to compact the portion of the component between the rigid shell and the second tool portion (mandrels) [0027-0028]. Hence, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention have incorporated the hollow internal shell to cause the expandable material to apply a force on the rigid shell which pushes the toward the portion of component and apply a force on the component, as taught by Guitton, into the compacting device taught by Lyons since (1) it is conventionally known and (2) allows manufacturing of various design specifications with fewer defects [Guitton 0011, 0035]. 
Regarding claim 2, Lyons teaches wherein the thermally expandable material is an RTV rubber material when Lyons discloses “as indicated above, each IML tool 250 may be formed of expandable material 252 having a rate of expansion that causes the IML tool 250 to expand by a relatively large amount to produce the internal compaction pressure 262 forcing the composite assembly 154 against the OML tool surface 203. In an embodiment, each IML tool 250 may be formed of material that expands when head such as by conducting heating, convection heating or any other type of energy input. The IML tool 250 may be formed of material that expands upon the application of other forms of energy such as microwave energy or other energy causing an increase in the temperature of the IML tool 250 material.)” [0042]. RTV (silicone) rubber material would fall into the teachings of Lyons.  
Regarding claim 4, Lyons teaches wherein the compaction tool is a closed tool and the first tool portion and the second tool portion are fixed relative to one another during compacting (“the OML tool 202 may be comprised of upper and lower tool halves 204 in a clamshell configuration. The tools halves 204 may be hingedly couple together and may be sealingly mated to one another to collectively define the OML tool surface 203 for encapsulating the composite assembly 154 including IML tools” [0061]).
Regarding claim 5, Lyons teaches wherein the component is compacted in an autoclave (“FIG 9. Illustrates the application of heat 292 to the OML tool 202 such as by placing the tooling system 200 within an autoclave” [0049]). 
Regarding claims 3 and 6-7, Lyons teaches wherein the rigid shell has a density greater than a density of the component; wherein the rigid shell is formed of a metal material; wherein the rigid shell is formed of a composite material (“referring to FIG. 17, shown is an embodiment of an IML tool 250 having a hollow internal shell 264 having a layer of expandable material 252 on an exterior of the internal shell 254. The internal shell 254 may be formed of substantially rigid material such as composite material or metallic material” [0058]. Most common metals like aluminum, copper and iron are denser than harden plaster material of the component/plastic [0005]. Furthermore, metals are generally heavier. Additionally, Lyons rigid shell structure is similar to the applicant’s structure and thus, has similar properties. Therefore, the claimed physical properties implicitly would have been achieved by the rigid structure as claimed and rendered obvious (MPEP 2112.01 (I, II)). If it is the applicant’s position that this would not be the case: (1) evidence would need to be presented to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, amounts, process steps, and process conditions.
Regarding claim 8, Lyons teaches wherein the rigid shell comprises at least two shell members (“one or more of the IML tools may include a hollow internal shell 264 and may be formed of substantially rigid material” [0046]. If there are two IML tools, than there are two rigid internal shells). 
Regarding claims 9 and 10, Lyons teaches wherein the rigid shell comprises a first shell member and a second shell member, and wherein during compacting, the thermally expandable material applies a force on the first shell member of the rigid shell causing the first shell member to move in a first direction and the thermally expandable material applies a force on the second shell member of the rigid shell causing the second shell member to move in a second direction; wherein the first direction is opposite the second direction (“each IML tool 250 may be formed of expandable material 252 having a rate of expansion that causes the IML tool 250 to expand by a relatively large amount to produce the internal compaction pressure 262 forcing the composite assembly 154 against the OML tool surfaces 203” [0044] and “step 310 of the method 300 of FIG.19 may include applying the internal compaction pressure 262 to the composite assembly 154 against the OML tool surface 203 and applying the internal compaction pressure 262 to the internal components 158 located between the IML tools 250 during expansion of the expandable material 252” [0067] but does not explicitly disclose the movement of the first shell member moves in a first direction and the second shell member moves the opposite directions.  
However, Guitton teaches the upper and lower tool (two parallel jig plates 72,82) inside the mold cavity [0029] and during compacting, the thermally expandable material (90) applies a force on the first shell member of the rigid shell (72) causing the first shell member to move in a first direction and the thermally expandable material applies a force on the second shell member of the rigid shell (82) causing the second shell member to move in a second direction [0027-0029]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the movement of the first shell member move in a first direction and the second shell member move the opposite direction, as taught by Guitton, into the method taught by Lyons since (1) it is conventionally known in the art and (2) allows manufacturing of various design specifications with fewer defects [Guitton 0011, 0035]. 
Regarding claim 12, Lyons teaches the component is a hollow structure of a gas turbine engine [00032]. 
Regarding claim 13, Lyons teaches wherein the component is formed of a ceramic matrix composite (CMC). Lyons discloses “as can be seen, the composite assembly 154 may include one or more internal components 158 that may extend between a skin 160 that may be applied over the assembled IML tools 250 and internal components 158.  The skin 160 and/or the internal components 158 may comprise a composite layup 156 formed of uncured or pre-cured composite material such as pre-impregnated fiber-reinforced material (e.g., pre-preg)” [0042].
Regarding claim 14, Lyons teaches wherein the component is formed of a polymer matrix composite (PMC) material (“composite material (e.g., carbon fiber)” [0038]). Carbon fiber is a type of polymer matrix composite. 
Regarding claim 21, Guitton teaches the rigid shell is in direct contact with both the thermally expandable material and the component [0027-0029]
Regarding claim 22, the component facing the rigid shell would read on an inner surface and the portion of the component facing the second surface tool portion would be the outer surface (figure 17). 
Regarding claim 25, Lyon teaches the shell is not a unitary part [0058]. 
Alternatively, claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent US 2016/0271844 A1 to Lyons et al (herein referred to as Lyons) in view of Guitton (US 2013/0075025 A1) and in view of US Publication to 2014/0271161 A1 to Lazur.
If applicant disagrees with rejection 13, analogous art, Lazur, teaches the use of ceramic matrix composites [0003]. It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used ceramic matrix composites since the ceramic matrix can withstand higher temperatures than melting temperatures of metal components.  “Further the novel ceramic matrix composite defined by the present disclosure can be used in other systems that operate in environments wherein high temperature capable components having a high strength to weight ratio is advantageous to operational capability” [0013]. 
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent US 2016/0271844 A1 to Lyons et al (herein referred to as Lyons) in view of Guitton (US 2013/0075025 A1) and further in view of Smith et al (US 2009/0127738 A1).  
Even though Lyons is silent to the third molding component, it is well known in the art to have three or more molding components. Analogous airplane art [0042], Smith et al, discloses a third portion of a molding component that positions the first and second tool (claim 21). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated three molding components in the method taught by Lyons in order to increase the degree of freedom for the order of the compaction [0091] and to increase the speed of the compaction [0088].  
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent US 2016/0271844 A1 to Lyons et al (herein referred to as Lyons) in view of Guitton (US 2013/0075025 A1) and further in view of Non Patent Literature, Explore the World of Piping. 
Although Lyon is silent to the flange on the component. However, it is conventionally known to include flanges in order to provide easy access for cleaning, inspection or modification (first paragraph of NPL).  Therefore, it would have been obvious to one having ordinary skill in the art to include flange portion on the component into the method taught by Lyons to allow for modification of the component. 
Response to Arguments
Applicant's arguments filed 5/16/2022 have been fully considered but they are not persuasive. 
Applicant argues Lyons internal shell is internal and not sandwiched between the first tool portion and the portion of the component. Examiner disagrees and would like to point to annotated figure 17 above. The structure of annotated figure 17 would be found in figure 8 and therefore reads on Applicant’s claim limitation. 
Additionally, Applicant argues Guitton and Lyons fails to teach compacting occurs by subjecting the thermally expandable material to elevated temperatures and pressures while the sandwich structure is between the first tool portion and the portion of the component and that Guitton is not analogous art since Guitton discloses an elastomeric bladder. In response to applicant's argument that Guitton is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Guitton discloses the elastomeric bladder in the rigid form causes the rigid shell to be pushed toward the portion of the component and causes the rigid shell to apply a force on the portion of the component [0016]. Once in the rigid from, Guitton elastomeric bladder is capable of maintaining its shape when subjected to elevated temperatures and pressures [0016]. 
Applicant argues a vacuum creates the pushing in Guitton. However, the vacuum is not an external force, but rather a byproduct of the mold and the seal. Guitton in no way teaches the invention requires a separate vacuum. Further, Applicants claims is comprising and does not exclude the use of a vacuum. The principle invention of Applicant is a thermally expandable material expanding to apply a force, which is taught by Guitton. Both Applicant and Guitton teach the thermally expandable material to elevated temperatures and pressures while the sandwich structure is between the first tool portion and the portion of the component. Further, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
It is the combination of Lyons and Guitton that reads on the claim limitation. Lyons teaches the compaction tool and the sandwich structure with the rigid shell while Guitton teaches the thermally expandable material pushing the structure. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARAH N TAUFIQ whose telephone number is (571)272-6765. The examiner can normally be reached Monday-Friday: 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571)270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FARAH TAUFIQ/Examiner, Art Unit 1754